 In the Matter of AMERICAN TELEPHONEAND TELEGRAPH COMPANYandAMERICAN COMMIINICATIONs AssocI TION(ACA-CIO)Case No. 7-R-16608.-Decided March 9,19/!Mr. Max Rotenberg,for the Board.Messrs.Walter G. MerrittandS.Whitney Landon,of New YorkCity, for the Company.Newberger, Shapiro, and Rabinowitz,byMr. Victor Rabinowitz,of New York City, andMessrs. James BarnettandS. G. Deck,forthe ACA.Messrs.Henry Mayer, J. J. Moran,andFred Sweeney,of NewYork City, for the Federation.Mr. William Feldesman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE'Upon petition duly filed by American Communications Association(ACA-CIO), herein called the ACA, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof American Telephone and Telegraph Company, Detroit, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before WalterWilbur, Trial Examiner.Said hearing was held at Detroit, Mich-igan, on January 18, 19, and 20, 1944.The Company, the ACA, andFederation of Long Lines Telephone Workers, herein called the Fed-eration, appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.Subsequent to the hearing, the ACAmoved to reopen the record for the purpose of introducing evidenceit offered at the hearing which the Trial Examiner rejected?TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Accordingly, the ACA's motion isdenied.All parties were afforded and availed themselves of the op-2 The offered evidence is mentionedin footnote 3,infra.55 N. L. R. B., No. 59.327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDportunity to file briefs with the Board. Inasmuch as the briefs ade-quately discuss the issues, all requests for oral argument are denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Telephone and Telegraph Company is a New Yorkcorporation having its principal office in the City of New York. ItsLong Lines Department, herein called the Department, is involved inthis proceeding.The Department is a separate operating unit pro-viding interstate telephone toll facilities and services, sometimes de-scribed as long distance telephone services, necessary to connect theterritories of independent companies and companies associated withthe American Telephone and Telegraph Comparoy located throughoutthe United States of America.Other interstate services and foreigncommunication services are also provided by the Department.Dur-ing 1943 the gross operating revenues of the Department exceeded$180,000,000.The Company admits that it is engaged in commerce,within the meaning of the National Labor Relations Act.II.TFIE ORGANIZATIONS INVOLVEDAmerican Communications Association, affiliated with the Congressof Industrial Organizations, and Federation of Long Lines TelephoneWorkers, affiliated with the National Federation of Telephone Work-ers, are labor organizations admitting to membership employees ofthe Company.III.THE ALLEGED APPROPRIATE UNITIt is the ACA's contention that certain of the Company's non-supervisory employees engaged in District 65 of the Department con-stitute an appropriate unit.'Both the Company and the Federationinsist, however, that all the Department's non-supervisory employees,without regard to District lines, comprise a unit appropriate for col-lective bargaining purposes.Geographically, the Department is virtually Nation-wide.District65, one of 34 in the Department, embraces offices situated in Detroitand Kalamazoo, Michigan, and Fort Wayne, La Grange, and South2All the outside maintenance employees, Central Office employees and Administrationemployees (excluding supervisor) and executive employees) of Distnet 65 of the LongLines Plant Department (including Detroit and Kalamazoo, Michigan, and Fort Wayne,La Grange and SouthBend, Indiana).In addition to Plant employees there ate Tiaftic Commercial, and other workers AMERICAN TELEPHONE AND TELEGRAPH COMPANY329Bend, Indiana.That the Department as a whole is a highly inte-grated operating unit of the Company is unmistakably clear fromperform parallelthe record.All the Districts, District 65 included,functions, and they are interrelated and interdependent.Since 1940 the Company and the Federation have been bound almostcontinuously by written agreements which they executed accordingthe Federation recognition as the exclusive collective bargaining rep-resentative of all non-supervisory workers employed in the Depart-ment.The ACA urges that, despite the Department-wide unit estab-lished by these contracts, collective bargaining between the Companyand the Federation has been conducted on a local basis. In practice,the contracting parties negotiated local matters which arose on locallevels.If their local representatives reached an accord, the approvalof their respective national representatives was required before theaccord was deemed to be operative. In cases where local negotiationswere not successfully concluded, however, continued bargaining wasengaged in by their central representatives in an attempt to come toterms.Moreover, annual contracts and other matters of concern tothe mass of the Department's employees were negotiated in the firstinstance by the contracting parties' national representatives, withoutany recourse to local bargaining machinery.Contrary to the ACA'sposition, we find that these relations disclose a distinct pattern of De-partment-wide bargaining.Asserting that the Federation is in the "process of disintegration,"the ACA argues that a, Department-wide unit is consequently inappro-priate for the purposes of collective bargaining, and that the unit itseeks is a proper one.Although the record reveals that a number of theFederation'smembers were dissatisfied with their organization'sability to secure from the Company more favorable terms and condi-tions of employment, there is no evidence of a relevant nature indicat-ing that a Department-wide unit is inappropriate for collectivebargaining purposes.We consider the ACA's argument to be with-out merit.3I In snppoi t of its argument the ACA offered to piove at the healing the following facts'"a substantialnumberof locals of the Federation haledisaffiliated, and that in manyother cases, substantial numbers of membeis hale left the organization and have stoppedpaying clues so that at the piesent time ACA represents a majority of members in at leastthree Districts", other locals are weighing the possibility of withdrawing from the Federa-tion; a substantial number of locals considering the question of withdrawal are actually onthe verge of severing their ties with the Federation and the Federation has not"disinte-grated" completely solely because its otyiceis have publicized the Boards iefusal in similarcases to caivesmallerunits from an established unit as extensive as the Department, andhave staled that seceding locals lose all rights to collective bargaining.These facts, ifproved, would show no more than discontentment with the Federation rather than dis-satisfaction Rrth or inappropriateness of a Departnnent-wide unitSeeMatterof RayentierIncorporated,Grays Ha,herDisision, 52 N L R B 1269we note, furthermore, Rrthrespect to the first matter of the offer of proof, that there are as maiiv as 34 Districts inthe DepartmentConcerning the remaining matteis of the ACA's offer, they are in anycase remote and speculative. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDFrom the foregoing facts, particularly the history of collectivebargaining on a Department-wide basis and the integratednature ofthe Department's operations, we find that the unit sought by the ACA,restricted in coverage to District 65, is inappropriate.4IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the unit sought bythe ACA isinappropriate,we find thatno question affecting commerce has arisen concerning the representa-tion of employees of the Company.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigationand certification of representatives of employees of American Tele-phone and Telegraph Company, Detroit, Michigan,filed by AmericanCommunications Association(ACA-CIO),be,and it hereby is,dismissed.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.4Matter of Pennsylvania Power & Light Company,54N. L. R. B. 1189.